Abatement Order filed July 9, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-11-00895-CV
                                  ____________

                          VERN CANNON, Appellant

                                       V.

            MBCI, A DIVISION OF NCI GROUP, INC., Appellee


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-47714

                           ABATEMENT ORDER

      Notice was filed on June 28, 2013 that appellant is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on June 6, 2013, Vern E. Cannon, petitioned
for voluntary bankruptcy protection in the United States Bankruptcy Court for the
Western District of Oklahoma under case number 13-12689.           A bankruptcy
suspends the appeal from the date when the bankruptcy petition is filed until the
appellate court reinstates the appeal in accordance with federal law. Tex. R. App.
P. 8.2. Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM